NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                     BENJAMIN NAJERA, JR., Petitioner.

                          No. 1 CA-CR 14-0669 PRPC
                              FILED 10-18-2016


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2005-048600-001
                    The Honorable Jose S. Padilla, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Respondent

Benjamin Najera, Jr., Florence
Petitioner


                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent E. Cattani and Chief Judge Michael J. Brown joined.
                            STATE v. NAJERA
                           Decision of the Court

W I N T H R O P, Judge:

¶1            Benjamin Najera, Jr., petitions this court for review of the
summary dismissal of his third post-conviction relief proceeding. We have
considered the petition for review and, for the reasons stated, grant review
but deny relief.

¶2           After a jury trial, Najera was convicted of aggravated assault
and sentenced to twenty-five years’ imprisonment. This court affirmed
Najera’s conviction and sentence on appeal. State v. Najera, 1 CA-CR 06-
0318, 1 CA-CR 06-0635 (Ariz. App. May 22, 2007) (mem. decision). Najera
commenced two prior proceedings for post-conviction relief—one in 2007,
and the other in 2011—both of which were unsuccessful.

¶3              In August 2014, Najera filed a third notice of post-conviction
relief, asserting that Martinez v. Ryan, ___ U.S. ___, 132 S. Ct. 1309 (2012),
constitutes a significant change in the law permitting him to raise a claim
of ineffective assistance of post-conviction relief counsel. In summarily
dismissing the proceeding, the trial court issued a ruling that clearly
identified, fully addressed, and correctly resolved Najera’s claim. Under
these circumstances, we need not repeat that court’s analysis here; instead,
we adopt it. See State v. Whipple, 177 Ariz. 272, 274, 866 P.2d 1358, 1360
(App. 1993) (holding that, when the trial court rules “in a fashion that will
allow any court in the future to understand the resolution[, n]o useful
purpose would be served by this court rehashing the trial court’s correct
ruling in [the] written decision”).

¶4            Accordingly, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        2